I must respectfully dissent from the majority's finding that the trial court properly granted defendant's motion for directed verdict.
The issue in this case is whether plaintiffs adduced substantial evidence showing that defendant did not perform the circumcision with ordinary care pursuant to the second requirement of the doctrine of res ipsa loquitur. This requirement states "that the injury occurred under such circumstances that in the ordinary course of events it would not have occurred if ordinary care had been observed." Morgan v.Children's Hosp. (1985), 18 Ohio St. 3d 185, 188, 18 OBR 253, 255, 480 N.E.2d 464, 465, citing Hake v. Wiedemann Brewing Co.
(1970), 23 Ohio St. 2d 65, 66, 52 O.O.2d 366, 367,262 N.E.2d 703, 705. Thus, it is irrelevant, as the majority states, that "[n]either doctor testified that the circumcision was not performed with ordinary care" since the lack of ordinary care is inferred from the circumstances.
Defendant admitted that the circumcision did not go routinely. Defendant admitted that the clamp slipped, causing the circumcision to bleed, and that it was not supposed to bleed. Defendant had to stitch around the entire head of the penis. Defendant admitted that he had performed thousands of circumcisions during his thirty-one years of experience, this was the first time that he had to freehand suture all the way around the head of the child's penis, and this had never happened before.
I agree with the majority's statement that res ipsa loquitur
is a rule of evidence which allows, but does not require, the trier of fact to draw an *Page 496 
inference of negligence. Morgan, supra. In so being, this statement is the crux of the issue as to whether the court correctly rendered a direct verdict in favor of defendant.
A favorable ruling on a motion for a directed verdict is not easily obtained. Shore, Shirley  Co. v. Kelley (1988), 40 Ohio App. 3d 10,13, 531 N.E.2d 333, 336-337; Osler v. Lorain (1986),28 Ohio St. 3d 345, 347, 28 OBR 410, 412, 504 N.E.2d 19, 21. Evidence must be construed most strongly in favor of the party against whom the motion is made, and where there is substantial evidence to support his side of the case, upon which reasonable minds may reach different conclusions, the motion must be denied. Neither the weight of the evidence nor the credibility of the witnesses is for the court's determination in ruling upon the motion. Id.; Posin v. A.B.C. Motor Court (1976), 45 Ohio St. 2d 271,275, 74 O.O.2d 427, 430, 344 N.E.2d 334, 338. The "reasonable minds" test of Civ.R. 50(A)(4) calls upon the court only to determine whether there exists any evidence of substantial probative value in support of the party's claim.Ruta v. Breckenridge-Remy Co. (1982), 69 Ohio St. 2d 66, 68, 23 O.O.3d 115, 116, 430 N.E.2d 935, 937-938. A motion for a directed verdict raises a question of law because it examines the materiality of the evidence, as opposed to the conclusions to be drawn from the evidence. Id.
In the case sub judice, it is my considered opinion that, construing the evidence most strongly in favor of plaintiffs, reasonable minds could reach different conclusions as to whether plaintiffs adduced evidence in support of a conclusion that the injury occurred under such circumstances that in the ordinary course of events it would not have occurred if ordinary care had been observed. By granting defendant's motion for directed verdict, the court improperly took the res ipsa loquitur issue from the province of the jury.
Accordingly, I would reverse and remand the trial court's decision. *Page 497